Title: To George Washington from Adam Stephen, 29 November 1755
From: Stephen, Adam
To: Washington, George



Sir
Winchestr Novr 29th 1755

The Commissary has arrived, and I suppose You will learn a State of his Affairs by his Letter. I was as Active as I could be, in hurrying up Salt. I would have been at Fort-Cumberland two days ago, but have been employd in the disagreeable Service of Apprehending Deserters—Four, out of a gang of 20 Banditti, all with Arms and ammunition, are apprehended, We are in hot pursuit of the rest, through Augusta. Please to Send us Up the late Act in order we may know how to proceed to Examples. Broadaxes are wanted, Narrow axes I have been obligd to order some to be made. I expected the pleasure of receiving Yr Commands before this time, Jenkins left this place, yesterday Se’en night. I found the Stores at Watkins Ferry ill accommodated, and Orderd over the Flour in Maryland Side—Lt. McManus is gone to Carolina. Nothing remarkable on this Quarter; but Desertion, which shall be Quash’d as much as lies in our power—and all diligence used in apprehending them. I am with respect, Sir, Your most Obt huble Servt

Adam Stephen


N.B. Mr Boyd was sick, which Obligd me to send Ensign Gordon with two months pay To the Commander of Fort Dinwiddie. Where was Dekeyser ordered to Recruit? I cannot approve the Conduct of that Young Man.

